                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (STATE BAR NO. 258274)
                            ruriarte@orrick.com
                        3   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        4   Menlo Park, CA 94025-1015
                            Telephone:    +1 650 614 7400
                        5   Facsimile:    +1 650 614 7401
                        6   CLAUDIA WILSON FROST (Pro Hac Vice)
                            cfrost@orrick.com
                        7   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            609 Main Street, 40th Floor
                        8   Houston, TX 77002-3106
                            Telephone:    +1 713 658 6460
                        9   Facsimile:    +1 713 658 6401
                       10   Attorneys for Plaintiff
                            SYNOPSYS, INC.
                       11
                                                      IN THE UNITED STATES DISTRICT COURT
                       12
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       13
                                                             SAN FRANCISCO DIVISION
                       14
                            SYNOPSYS, INC.,                               Case No. 3:17-cv-00561-WHO
                       15
                                               Plaintiff,                 MANUAL FILING NOTIFICATION
                       16
                                   v.                                     Date:    November 7, 2018
                       17                                                 Time:    2:00 p.m.
                            UBIQUITI NETWORKS, INC., UBIQUITI             Dept:    Courtroom 2, 17th Floor
                       18   NETWORKS INTERNATIONAL LIMITED,               Judge:   Hon. William H. Orrick
                            CHING-HAN TSAI, and DOES 1-20,
                       19   inclusive,
                       20                      Defendants.
                       21
                            UBIQUITI NETWORKS, INC. AND
                       22   UBIQUITI NETWORKS
                            INTERNATIONAL LIMITED,
                       23
                                               Counterclaimants,
                       24
                                   v.
                       25
                            SYNOPSYS, INC.,
                       26
                                               Counterdefendant.
                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                         MANUAL FILING NOTIFICATION
     SILICON VALLEY                                                                                     3:17-CV-00561-WHO
                        1                                MANUAL FILING NOTIFICATION
                        2   Regarding: EXHIBITS B and D to the DECLARATION OF DENISE M. MINGRONE IN
                        3   SUPPORT OF SYNOPSYS, INC.’S MOTION FOR SANCTIONS FOR SPOLIATION.
                        4          This filing is in paper or physical form only, and is being maintained in the case file in the
                        5   Clerk’s office.
                        6          If you are a participant on this case, this filing will be served in hard-copy shortly.
                        7          For information on retrieving this filing directly from the court, please see the court’s
                        8   main web site at http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).
                        9          This filing was not efiled for the following reason(s):
                       10   ___Voluminous Document (PDF file size larger than efilng system allowances)
                       11   ___Unable to Scan Documents
                       12   ___Physical Object (description):___________________________________________________
                       13   _X_Non Graphical/Textual Computer File (audio, video, etc.) on CD or other media
                       14   ___Item Under Seal
                       15   ___Conformance with the Judicial Conference Privacy Policy (General Order 53).
                       16   ___Other (description):___________________________________________________________
                       17
                            Dated: October 3, 2018                             DENISE M. MINGRONE
                       18                                                      CLAUDIA WILSON FROST
                                                                               ROBERT L. URIARTE
                       19                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                       20

                       21                                                      By: /s/ Denise M. Mingrone
                                                                                   DENISE M. MINGRONE
                       22
                                                                                    Attorneys for Plaintiff
                       23                                                           SYNOPSYS, INC.
                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                       MANUAL FILING NOTIFICATION
    ATTORNEYS AT LAW
     SILICON VALLEY                                                         -1-                                   3:17-CV-00561-WHO
                        1                                         PROOF OF SERVICE
                        2           I am employed in the County of San Mateo, State of California. I am over the age of
                        3   eighteen years old and not a party to this action. My business address is Orrick, Herrington &
                        4   Sutcliffe LLP, 1000 Marsh Road, Menlo Park, California 94025-1015.
                        5           On October 3, 2018, I served the following document(s) entitled:
                        6      MANUAL FILING NOTIFICATION
                        7      FLASH DRIVE OF MANUALLY FILED EXHIBITS B AND D TO THE
                               DECLARATION OF DENISE M. MINGRONE IN SUPPORT OF SYNOPSYS, INC.’S
                        8      MOTION FOR SANCTIONS FOR SPOLIATION
                        9   on all interested parties to this action in the manner described as follows:
                       10       Jennifer Lee Taylor, Esq.                       Christopher C. Cooke, Esq.
                                Joyce Liou. Esq.                                Murphy Cooke Kobrick LLP
                       11
                                Amanda D. Phillips, Esq.                        177 Bovet Road, Suite 600
                       12       Morrison & Foerster LLP                         San Mateo, CA 94402
                                425 Market Street                               Email: ccooke@mckllp.com
                       13       San Francisco, CA 94105
                                Email: JTaylor@mofo.com                         Counsel for Defendant Ching-Han Tsai
                       14       Email: JLiou@mofo.com
                       15       Email: APhillips@mofo.com

                       16       Counsel for Defendants Ubiquiti Networks,
                                Inc. and Ubiquiti Networks International
                       17       Limited
                       18            (VIA FEDERAL EXPRESS PRIORITY OVERNIGHT DELIVERY) I placed true
                                     and correct copies of the document(s) listed above in sealed package(s) designated by
                       19            Federal Express for that purpose and caused the package(s) to be delivered to a Federal
                                     Express agent for delivery to the parties listed above, with the delivery fees paid or
                       20            provided for by the sender.

                       21            (VIA EMAIL) I caused to be transmitted from the electronic address ncort@orrick.com
                                     the electronic versions of the document(s) listed above to the electronic address(es) set
                       22            forth above.

                       23           I declare under penalty of perjury under the laws of the State of California that the above

                       24   is true and correct.

                       25           Executed on October 3, 2018 at Menlo Park, California.
                       26

                       27
                       28                                                                         Noah W. Cort
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                      MANUAL FILING NOTIFICATION
    ATTORNEYS AT LAW
     SILICON VALLEY                                                         -2-                                  3:17-CV-00561-WHO
